Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed February 10, 2022.
Claims 1, 4, 9-11, 13-17, 19, and 20 have been amended.
Claims 5-7 have been canceled.
Claims 1-4 and 8-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable Tse et al. (US Publication 2012/0249422 A1) in further view of Pathangay et al. (US Publication 2011/0219340 A1) and Lim et al. (US Publication 2016/0116983 A1).
Regarding claim 1, Tse teaches an information processing device, comprising: 
a processor (The general purpose computing device 34 ... comprising, for example, a processing unit)([0037]) configured to: 

control selection of a selection target including an operation target based on information related to a first operation on the selection target by an operating entity (FIG. 8 illustrates a selection gesture which can be used ... the input interface 44 interprets the gesture as a selection gesture and thus the digital object 110 is selected ... The gesture recognition methodologies described above may be embodied in a computer program comprising program modules)([0062], [0063], and [0074]; a gesture program controls selection of a target based on an operation of an operating entity (i.e. user) on a target (i.e. digital object)); 
set an operation region … in the first object (a set of tool icons 132 to 136 is projected onto the open hand H)([0066]; an interaction region of tools is set in a first object (i.e. hand) by a program); and
control selection ….  a fourth operation on the first object in which the operation region is set by the operating entity (The user may then select a tool icon, such as for example tool icon 132, by moving a finger on their hand across the tool icon 132 … the set of tool icons 132 to 136 moves with the position of the hand H such that set of tool icons 132 to 136 is always projected onto the hand H)([0066]; a program controls selection operation on the hand and the interaction region of tools is set by a user based on placement of the hand).
Tse differs from the claim in that Tse fails to teach a second operation hold state where the selection target is selected, wherein the second operation corresponds to a first hand gesture by a first object (i.e. hand), wherein the held state continues when a pointing position of the first object is deviated from the selection target and third operation release held state, wherein the third operation corresponds to a second hand gesture by the first object, wherein the first hand gesture is different than the second hand gesture. 
However, a second operation hold state where a selection target is selected, wherein the second operation corresponds to a first hand gesture by a hand, wherein the held state continues when a pointing position of the first object is deviated from the selection target and third operation release held state, wherein the third operation corresponds to a second hand gesture by the hand, wherein the first hand gesture is different than the second hand gesture is taught by Pathangay (As shown in FIG. 6A, a user in front of the in-front camera 310, disposed around the display device 305, makes a pointing hand gesture 606 to select ... the user performs a half-grabbing hand gesture ... the half-grabbing hand gesture 610 may correspond to half closing of the fist towards the location of the selected  ...  the user moves his/her hand with the half closed fist towards the destination location ... as shown in FIG. 6D, the user makes a release hand gesture 612 towards the destination location 604)([0040-0042]; Figures 6A-6D – different hand gestures to trigger different states including a held state when the position of the hand deviates from the selection location is shown). The examiner notes Tse and Pathangay teach controlling an information device through operations on objects. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tse to include the gestures and states of Pathangay such that the device holds a selection target in response to a grabbing gesture and releases the selection target in response to a release gesture. One would be motivated to make such a combination to provide the advantage of improving control of the information device by providing additional gestural commands.
	The combination of Tse-Pathangay differs from the claim in that Tse-Pathangay fails to teach the set operation sets an operating region corresponding to the selected target and controls selection of the operation target (e.g. selected program) on information related to an operation on the first object (i.e. hand). However, setting an operating region corresponding to selected target and controlling selection of a selected operation program on information related to an operation on the hand is taught by Lim (The input area 10 may be divided into a plurality of cells 11. The cells 11 may respectively correspond to input objects 20 ... FIG. 7A illustrates the portable device 200 by which music is played back, and a drag input to an input area 10 ... In response to the drag input, the controller 213 may generate a selection command for a volume control object ... A user may select one of the input objects by selecting one of the cells. The external device 300-2 may process the input object, based on a selection command received from the portable device 200-3)([0080], [0097], and [0139]; input area corresponds to a selected operation (i.e. user selecting “Music” program in Figure 16A) and controls the program based on input operation on the hand). The examiner notes Tse, Pathangay, and Lim teach controlling an information device through operations on objects. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tse-Pathangay to include the setting and controlling of Lim such that the device sets an input region which corresponds to selected operation and controls based on operation on the hand. One would be motivated to make such a combination to provide the advantage of supplying a convenient user input scheme.
Regarding claim 2, Tse-Pathangay-Lim teach the information processing device according to claim 1, wherein the information related to the first operation includes information obtained by estimating a form of a body of the operating entity facing the selection target (Tse - the input interface 44 compares all hand positions with all shadow positions, and pairs each hand with the nearest shadow)([0043]; a shadow is an estimate of a form of a user facing a target).
Regarding claim 3 Tse-Pathangay-Lim teach the information processing device according to claim 1, wherein the first operation includes an operation using the first object (Tse - When a user places their hand within the 3D space TDIS without contacting the interactive surface 24)([0062]).
Regarding claim 4, Tse-Pathangay-Lim teach the information processing device according to claim 3, wherein the first operation includes an operation on a sensor configured to acquire at least one of a position or form of the first object (Tse - Each of the imaging assemblies has an infrared (IR) light source and an imaging sensor having an associated field of view … The imaging device 32 captures images of the 3D space TDIS, which defines a volume within which a user may perform close or distant gestures)([0034] and [0036]).
Regarding claim 8, Tse-Pathangay-Lim teach the information processing device according to claim 1, wherein the information related to the first operation includes information related to an operated position estimated by the first operation (Tse - The input interface 44 also checks if the shape of the shadow S matches a predefined pattern … the set of tool icons 132 to 136 moves with the position of the hand H such that set of tool icons 132 to 136 is always projected onto the hand H)([0066]; operated position (e.g. position of hand, pose of hand, etc.) of an operation is determined).
Regarding claim 9, Tse-Pathangay-Lim teach the information processing device according to claim 1, wherein the fourth operation includes an operation using a second object different from the first object (Tse - The user may then select a tool icon, such as for example tool icon 132, by moving a finger on their hand across the tool icon 132 at a slow speed)([0066])(Lim - FIGS. 5A through 5C and 6A through 6C illustrate examples of a divided input area ...  A user may select one of the cells, to select one of the input objects 20)([0084] and [0086]; Figures 5A-5C and 6A-6C – exemplary operation using a second object (i.e. another hand) is shown).
Regarding claim 10, Tse-Pathangay-Lim teach the information processing device according to claim 9, wherein the fourth operation includes an operation in a state in which the second object approaches the first object (Lim - The hovering state refers to a state in which an input tool for a user input is located within a proximity range 41. In the hovering state as shown in FIG. 9A, a user's finger is located within a proximity range 41 from a back of a user's hand)([0107]; Figure 9A – a second object approaching a first object is shown).
Regarding claim 11, Tse-Pathangay-Lim teach the information processing device according to claim 9, wherein the fourth operation includes an operation in a state in which the first object and the second object are in contact with each other (Lim - the user input may include, for example, a tap input, a touch-and-hold input, a double tap input, a drag input, a panning input, a flick input, a drag-and-drop input, a swipe input, and a pinch input that may be performed by a user on the input area)([0091]; a tap operation includes two objects (e.g. hands) contacting each other).
Regarding claim 12, Tse-Pathangay-Lim teach the information processing device according to claim 9, wherein the second object is a part of a body of the operating entity (Tse - FIG. 11 illustrates an example of using a close gesture to execute commands)([0088]; Figure 11 – use operation using another part of body of a user (i.e. another hand) is shown)(Lim - FIGS. 5A through 5C and 6A through 6C illustrate examples of a divided input area … FIGS. 7A and 7B illustrate examples of a drag input … FIGS. 15A, 15B, 16A and 16B illustrate examples of control of an external device)([0084], [0093], and [0135]; Figures 5A-5C, 6A-6C, 7A-7B, 15A-15B, and 16A-16B - operation using another part of body of a user (i.e. another hand) is shown).
Regarding claim 13, Tse-Pathangay-Lim teach the information processing device according to claim 1, wherein the processor is further configured to control display based on the selection of at least one of the selection target or the operation target (Pathangay - At step 145, the found nearest point is declared as a pointing hand gesture and one of the select objects associated with the estimated pointing location is highlighted)([0026]).
Regarding claim 14, Tse-Pathangay-Lim teach the information processing device according to claim 13, wherein the processor is further configured to control display related to a setting state of the operation region in the first object (Tse - the set of tool icons 132 to 136 moves with the position of the hand H such that set of tool icons 132 to 136 is always projected onto the hand H. When the user removes their hand H ... or the shadow S of the hand H no longer matches the predefined pattern, the set of tool icons 132 to 136 is no longer projected)([0066]; the projection is representative of the state of the operation region (i.e. conditions which trigger the projection)).
Regarding claim 15, Tse-Pathangay-Lim teach the information processing device according to claim 1, wherein the processor is further configured to control an operated device corresponding to the selected operation target (Lim - FIG. 14 illustrates an example of a portable device for controlling an external device using a virtual input area)([0129]).
Regarding claim 16, Tse-Pathangay-Lim teach the information processing device according to claim 1, wherein the fourth operation includes an operation to change a state of the operation target (Lim - a control command for a volume control object may be mapped to a vertical drag input, and a control command for a music change object may be mapped to a horizontal drag input)([0097]).
Regarding claim 17, Tse-Pathangay-Lim teach the information processing device according to claim 1, wherein, based on presence of one operation target in the selection target, the processor further configured to select the operation target (Lim - FIG. 5A illustrates an input area 10 and a single input object 20. The input area 10 may not be divided into a plurality of cells. A user may select at least a portion of the input area 10, to select the input object 20)([0085]).
Regarding claim 18, Tse-Pathangay-Lim teach the information processing device according to claim 1, wherein the operation target includes a virtual object displayed in a display region (Tse -  image data comprising digital objects 100 to 104 is projected onto the interactive surface 24)([0060]).
Regarding method claim 19 and program claim 20, the claims recite similar features as device claim 1 in method and non-transitory computer-readable medium form; therefore, the claims are rejected under similar rational. 

Response to Arguments
Applicant's arguments, see page 10 of applicant's remarks, filed February 10, 2022, with respect to the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph have been fully considered and are persuasive. The claims are no longer interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant's arguments, see page 10 of applicant's remarks, filed February 10, 2022, with respect to the 35 U.S.C. §101 rejection have been fully considered and are persuasive. The 35 U.S.C. §101 rejection has been withdrawn.
Applicant's arguments with respect to claims 1-4 and 8-20 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for controlling a device through gestural input and operation states.
9354780B2
20060209021A1
20190243460A1
KR20110002922A
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGJIA PAN/Primary Examiner, Art Unit 2145